T. M. Burns, J.
(dissenting). While recognizing that the Department of Corrections has a great deal of discretion in this matter, Kelly v Liquor Control Comm, 131 Mich App 600, 603; 345 NW2d 697 (1983), I feel that the department abused that discretion by permanently banning Marcellia Lawson from visiting prisoners because she tried to smuggle currency to appellee, Willie Bessinger, an inmate in a state correctional facility. Considering the facts of this case, I believe that a permanent ban is arbitrary and capricious. I agree with the circuit court that the restriction on Ms. Lawson’s visitation rights should not exceed one year. To *798the extent that the majority finds that the circuit court did not state sufficient reasons for lessening the restriction to one year and that the appellee did not present sufficient evidence, a remand would be appropriate to allow for the correction of these deficiencies. I do not feel, however, that a remand is necessary since the facts are sufficient to show that a lifetime restriction is unwarranted. I would affirm the decision of the circuit court.